By the Court.
' The suit below was brought by the plaintiffs in error, residents of Green township, Hocking county, to restrain the collection of a tax levied upon their property for school purposes in the joint subdistrict created by an act of the general assembly passed April 16, 1874 (71 Ohio L. 187.) The district is composed of a part of the territory of Green and a part of that of Starr township, in said *596county; the parts being contiguous to each other. The ■ relief is sought on the ground that the law is one of a general nature, and not uniform in its operation throughout the state. The State v. Powers, 38 Ohio St. 54, is relied on. The district was , organized under the law shortly after its enactment; and there is no showing that the plaintiffs have not been, and are not now, availing themselves of the benefits of the school by sending their children to it. Without deciding whether the law is, or is not, open to the constitutional objection urged, we think it is now too late to question its validity by a suit to restrain the collection of a tax levied for the maintenance of the school. People v. Maynard, 15 Mich. 463; Chestnut v. Shane, 16 Ohio 607.

Judgment affirmed.